Title: To James Madison from James Sullivan, 31 May 1808
From: Sullivan, James
To: Madison, James



Sir
Boston 31st May 1808

I have this moment come from the room of our representatives in the general court, where before the Senate and House I have passed the constitutional and legal qualifications of Governor of the State.  this is a year of conflict.  I want aid.  of you I request, that, you will forward me without delay a schedule of the procedures. of the States in each election of President that has occurred Since the national government existed, expressing the manner in which the votes for president has been taken in each State.  Whether by the voice of their Legislatures, by the voice of the people, if by the voice of the people, whether in a general Ticket, or by Districts.  I can apply to no one else but you for this information, and I have no time to loose  our enemies are farther in advance than the general government could be persuaded to beleive them to be  I am

James Sullivan

